DETAILED ACTION
Claims 1-2 & 5-10 are pending as amended on 12/17/20.

Response to Amendment
This action is a response to the amendment & RCE filed on December 17, 2020.  Claim 3 has been cancelled.  Claim 1 has been amended as a result of the previous action; the rejections have been withdrawn accordingly.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Friedrich von Rohrscheidt on March 9, 2021.
The application has been amended as follows: 

8.    (Currently Amended) The portable table top welder according to claim 7,
wherein the material support includes an opening with a U-shaped portion into which an edge of the plastic material webs [[is]] are insertable so that the plastic material webs [[is]] are folded before welding, and
wherein the plastic material webs are closed on one side by the welding.


10.    (Currently Amended) The portable table top welder according to claim 1, wherein the welding device is configured as a hot air device which includes [[a]] the hot air nozzle which is replaceable.


Allowable Subject Matter
Claims 1-2 & 5-10 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a plastic web welder comprising a frame & housing carrying a pivotable hot air nozzle at a nip between a driven transport roller and a non-driven contact pressure roller above the transport roller, wherein said contact pressure roller is linked to the frame via an eccentrical element having a weight thereon, wherein said eccentrical element is rotatably connected to the housing with a concentric axle and rotatably connected to said contact pressure roller with an eccentrically supported axle on an opposite side, and wherein the weight moves downward toward the hot air nozzle and causes the contact pressure roller to pivot toward the transport roller in the same direction of rotation as the motion of the contact pressure roller during welding in combination with the other instantly claimed features.  This limitation is present in independent claim 1, and thus renders this and all associated dependent claims allowable.  The closest prior art teaches other types of similar web welder devices (US 5,865,942, US 4,293,558, US 6,789,592, US 2008/0308234), but not the unique device of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745